Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment dated 3/14/2022 is acknowledged.
Claims 2, 3, and 5 have been cancelled.
Claims 1 and 4 have been amended and remain pending, previous rejections under 35 USC 112 and 101 are withdrawn in light of the present amendments.



ALLOWABILITY NOTICE

Allowable Subject Matter
Claims 1 and 4 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
The prior arts of record teaches various techniques related to energy consumption optimizations applied towards radio networks consisting of baseband processing units (BBU) and remote radio heads (RRH), however, the prior arts of record, either singularly or in combination, do not disclose or suggest an energy consumption optimization technique implemented by applying a specific function, and by using minimum ports of BBU units and minimum number of RRH units, which in combination with all the other claimed elements, makes independent claims 1 and 4 novel.


Conclusion

2. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830. The examiner can normally be reached on 9am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/MAJID ESMAEILIAN/ 
Examiner, Art Unit 2477


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477